Information and complaint was filed against appellant charging him with aggravated assault; when tried he was convicted of simple assault and his punishment assessed at a fine of $15.
Appellant filed a motion in arrest of judgment on the ground that in the body of the complaint the person who made it is called Lon Lowe, while it is signed A.P. Lowe, the contention being that there is no proof that Lon Lowe and A.P. Lowe was one and the same person. Under all the decisions of this court, it was unnecessary to name the person swearing to the complaint in the body of the complaint, and, being unnecessary to state the name in the body, this presents no variance. In the case of Malz v. State, 36 Tex.Crim. Rep., in the body of the complaint it stated that R.L. Winfrey was the complainant, while it was signed at the bottom by William Jackson, and in that case the court says: "In the body of the complaint it is not necessary to state the name of the party making the complaint or affidavit. The statute requires that the name of the party making such complaint must *Page 91 
be signed at the foot of the complaint, and not elsewhere," and therefore the motion to quash was properly overruled. All of our decisions so hold.
This is a misdemeanor complaint and conviction, and there are no bills of exception in the record. In Brunk v. State,60 Tex. Crim. 263, this court, speaking through Presiding Judge Davidson, said: "In the absence of an exception taken at the time and special instructions requested and refused, we would not feel justified under our practice to reverse a judgment for the supposed error in the charge, even if it be conceded to be error. . . . Under our statute and the decisions construing the statute the rule in regard to exceptions to the charge in misdemeanors is different from that in felony cases. As before stated, in order for appellant to take advantage of the supposed error he should have excepted to the charge as given at the time and requested a special instruction properly submitting that issue." See also Vasquez v. State, 56 Tex.Crim. Rep.. As there were no exceptions to the charge of the court at the time of the trial, in fact in this case, there is none in the motion for new trial; so if the charge of the court should be erroneous, it is not presented in a way we could review it. Two special charges were requested, but no bills of exception were reserved to the failure of the court to give them. It seems that members of the bar will not take into consideration the difference in procedure in felony cases and in misdemeanor cases as prescribed in our statutes and decisions. Not only were no exceptions reserved at the time of the trial, but the complaints in the motion for the new trial are too general, reading, "Because the court erred in failing and refusing to give in charge to the jury special instruction No. ___, because said charge is a part of the law of the case." Ryan v. State, 64 Tex.Crim. Rep., 142 S.W. Rep., 878, and cases cited.
The contention that the court erred in submitting simple assault is a matter about which appellant ought not to complain. If in fact, the testimony had not raised that issue, a submission of it would have been favorable to defendant. But in fact the evidence did raise that issue, and the court would have erred if he had not submitted it.
The evidence for the State amply supports the verdict, and while the testimony offered in behalf of defendant, while admitting he struck Deering, would raise the issue of self-defense, the court in his charge presented this issue to the jury.
The appellant neither at the time, nor in the motion for new trial, points out error in this charge, and the judgment will be affirmed.
Affirmed.
                          ON REHEARING.                         June 25, 1913.